DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are all within at least one of the four categories.
The independent claims recite:
obtain absorption spectra data associated with tissue of a subject, wherein the absorption spectra data is obtained for a plurality of wavelength channels; 
determine, based on the absorption spectra data and using a tissue absorption model, an estimate of a water content associated with the tissue; 
determine, based on the estimate of the water content, an estimate of a hydration level of the subject; and 
perform one or more actions based on the estimate of the hydration level of the subject.

The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  

The claimed element of “determine, based on the absorption spectra data and using a tissue absorption model, an estimate of a water content associated with the tissue” recites a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations).
The above claim limitations constitute an abstract idea that is part of the Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
The claimed steps of obtaining, determining and performing can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
• claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.

See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  For example, dependent claims 2-7, 9-14 and 16-20 recite steps (e.g. providing) that can be performed in the mind.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in claims 1-20 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for obtaining, determining and performing merely invoke a computer as a tool.
The data-gathering step (obtaining) and the data-output step (determining) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for obtaining, determining and performing.
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in 
The additional elements are identified as follows: [one or more memories, one or more processors, and “perform a fitting of the absorption spectra data to a tissue absorption model” (Claim 8)].
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant' s Background in the specification; 
Applicant' s specification (para [0035]) which discloses that the processor and memory comprise generic computer components that are configured to perform the generic computer functions (e.g. obtaining, determining and performing) that are well-understood, routine, and conventional activities previously known to the pertinent industry; and 
the non-patent literature cited herewith.  
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.

When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-11, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. US 2008/0221412 A1 to Baker et al. (hereinafter “Baker”).
Regarding claim 1, Baker teaches a device (monitor, 22; Abstract; para [0030]; Fig. 3), comprising: one or more memories (memory, 44); and one or more processors communicatively coupled to the one or more memories (processor, 42; para [0032]; para [0038]-[0039]), to: obtain absorption spectra data associated with tissue of a subject (para [0030]-[0032]), wherein the absorption spectra data is obtained for a plurality of wavelength channels (para [0031]); determine, based on the absorption spectra data and using a tissue absorption model, an estimate of a water content associated 

Regarding claim 2, Baker teaches the invention of claim 1, wherein the one or more processors, when performing the one or more actions, are to at least one of: provide the estimate of the hydration level (para [0012]; para [0043]; note the processor provides body fluid metrics, including hydration index as calculated in block 66 of Fig. 4), provide a notification indicating that the subject is to consume water when the estimate of the hydration level satisfies a threshold value, transmit a notification to a user device of the subject when the estimate of the hydration level satisfies a threshold value, or transmit a notification to a user device of a care provider for the subject when the estimate of the hydration level satisfies a threshold value.

Regarding claim 3, Baker teaches the invention of claim 1, wherein the device includes a multispectral sensor device (para [0012]; note the sensor of Baker emits and detects light of a range of wavelengths; multispectral sensor device is interpreted to be a device capable of measuring, gathering, collecting, or determining absorption spectra data associated with a plurality of wavelength channels, see para [0029] of instant specification).

Regarding claim 5, Baker teaches the invention of claim 1, wherein the plurality of wavelength channels are associated with near-infrared light or visible light (Abstract).


Regarding claim 8, Baker teaches a non-transitory computer-readable medium (memory, 44; Abstract; para [0030]; Fig. 3) storing instructions (para [0032]; para [0039]), the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors (processor, 42; para [0032]; para [0038]-[0039]) to: obtain absorption spectra data associated with tissue of a subject (para [0039]; processor 42 calculates the concentration (C) based on measured absorbance spectrum data (Am) using equation (4) of Baker with a matrix manipulation environment stored in memory 44); perform a fitting of the absorption spectra data to a tissue absorption model (para [0038]; note the fitting of measured absorbance spectrum data is performed by multi-linear regression model); determine, based on the fitting, an estimate of a water content associated with the tissue (para [0038]-[0043]; note processor 42 determines concentration of constituents (C) including water content Cw using the multi-linear regression model, see para [0038]-[0039]); determine, based on the estimate of the water content, an estimate of a hydration level of the subject (para [0043]; a hydration index is determined based on Cw, see equation (8) of Baker); and perform one or more actions based on the estimate of the hydration level of the subject (para [0012]; para [0043]; note the processor provides body fluid metrics, including hydration index as calculated in block 66 of Fig. 4).

Regarding claim 9, Baker teaches the invention of claim 8, wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to at least one of: provide the estimate of the hydration level (para [0012]; para [0043]; note the processor provides body fluid metrics, including hydration index as calculated in block 66 of Fig. 4), 

Regarding claim 10, Baker teaches the invention of claim 8, wherein the absorption spectra data is obtained for a plurality of wavelength channels (para [0031]).

Regarding claim 11, Baker teaches the invention of claim 8, wherein the tissue absorption model models light scattering and light absorption in tissue (para [0031]; para [0035]; para [0038]; light intensity directly proportional to the absorbance and scattering in the tissue is converted to tissue absorbance spectrum, which is fed into the multilinear regression model; see equations (3) and (4) of Baker).

Regarding claim 15, Baker teaches a method (Abstract), comprising: obtaining, by a device, absorption spectra data associated with tissue of a subject (para [0030]-[0032]; note the processor obtains measured absorbance spectrum); determining, by the device and based on the absorption spectra data, an estimate of a water content associated with the tissue (para [0038]-[0043]; note processor 42 determines concentration of constituents (C) including water content Cw, see para [0038]-[0039]); determining, by the device and based on the estimate of the water content, an estimate of a hydration level of the subject (para [0043]; a hydration index is determined based on Cw, see equation (8) of Baker); and performing, by the device, one or more actions based on the estimate of the hydration level of the subject (para [0012]; para [0043]; note the processor provides body fluid metrics, including hydration index as calculated in block 66 of Fig. 4).

Regarding claim 16, Baker teaches the invention of claim 15, wherein the one or more actions include at least one of: providing the estimate of the hydration level (para [0012]; para [0043]; note the processor provides body fluid metrics, including hydration index as calculated in block 66 of Fig. 4), providing a notification indicating that the subject is to consume water when the estimate of the hydration level satisfies a threshold value, transmitting a notification to a user device of the subject when the estimate of the hydration level satisfies a threshold value, or transmitting a notification to a user device of a care provider for the subject when the estimate of the hydration level satisfies a threshold value.

Regarding claim 17, Baker teaches the invention of claim 15, wherein the tissue of the subject is at least one of a skin layer or a muscle layer (para [0025]).

Regarding claim 18, Baker teaches the invention of claim 15, wherein the estimate of the hydration level of the subject relates to at least one of a hydration level in a skin layer of the subject or a hydration level in a muscle layer of the subject (para [0025]).

Regarding claim 19, Baker teaches the invention of claim 15, wherein the absorption spectra data is obtained for a plurality of wavelength channels (para [0031]).

Regarding claim 20, Baker teaches the invention of claim 15, wherein the estimate of the water content associated with the tissue is determined using a tissue absorption model (para [0038]-[0039]; note water content is estimated using equations (3) and (4) using measured tissue absorbance spectrum (AM)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Baker.
Regarding claim 14, Baker teaches the non-transitory computer-readable medium of claim 8, and teaches prior to performing the fitting, initial values for the tissue absorption model are determined (para [0036]-[0038]; initial values of tissue absorbance spectra (Aλ1M) required in multilinear regression equation (3) are determined from intensity data stored in memory 44), but fails to teach specifically the determining is performed by the one or more processors caused by the one or more instructions, when executed by one or more processors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the initial values for the tissue absorption model prior to performing the fitting using the said processor of Baker, for example, to eliminate the need of an additional hardware to compute the initial values from data stored in said memory.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Baker, in view of U.S. Pre-Grant Publication No. US 2017/0319131 A1 to Xavier da Silveira et al. (hereinafter “Xavier da Silveira”).
Regarding claim 4, Baker teaches the invention of claim 3, wherein the tissue is a skin layer (para [0025]), but fails to teach the skin layer is based on a first distance between a light source of the 
Xavier da Silveira teaches a device (wearable device, 100) comprising a processor (processor printed circuit board, 106) to monitor the hydration level of a subject (Abstract) and a multispectral sensor (emitting component, 102; sensor 104; para [0078]), wherein processor obtains and calculates hydration level based on both the light signal from a skin layer (Abstract; para [0076]; para [0080]) based on a first distance between a light source of the multispectral sensor device (illuminators, E1, E2 & E3; Fig. 4) and a light detector of the multispectral sensor device (photodetector, PD; Fig. 4; para [0064]), and the light signal from a muscle layer (para [0076]) based on a second distance between the light source (illuminators, E1, E2 & E3; Fig. 4) and the light detector (photodetector, PD; Fig. 4; para [0064]). It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified the device of Baker to detect absorbance spectra of both skin and muscle layers with the teachings of Xavier da Silveira, for example, in order to increase accuracy and representativeness of calculated hydration level.

Regarding claim 6, Baker teaches the invention of claim 1, and teaches the device is configured to detect hydration level of a skin layer (para [0025]), but fails to teach the device is configured to contact a skin surface of the subject (para [0078]-[0079]).
Xavier da Silveira teaches a device (wearable device, 100) comprising a processor (processor printed circuit board, 106) to monitor the hydration level of a subject (Abstract), wherein the device is configured to contact a skin surface of a subject (para [0061]). It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified the device of Baker to contact a skin surface of the subject with the teachings of Xavier da Silveira, for .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Baker, in view of U.S. Pre-Grant Publication No. US 2014/0155760 A1 to Ridder et al. (hereinafter “Ridder”).
Regarding claim 12, Baker teaches the invention of claim 8, but fails to teach the fitting of the absorption spectra data to the tissue absorption model is performed using a nonlinear least squares procedure.
Ridder teaches a non-transitory computer-readable medium to monitor hydration level of a subject (memory of computing subsystem 500; Abstract; para [0174]; Fig. 2) storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors (para [0387]; para [0394]; note memory stores codes executed by processor, and the codes implement the inventions of Ridder), wherein hydration measurement is obtained by fitting tissue absorption spectra using nonlinear least squares regression method (para [0271]-[0272]). It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable medium of Baker to perform the fitting of the absorption spectra data using a nonlinear least squares procedure, in order to provide physical meaning to the calculated water content and hydration level, as taught by Ridder (para [0272]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baker, in view of Chen et al. (Journal of Biomedical Science and Engineering (2010)) (hereinafter “Chen”).

Chen teaches a method of analyzing diagnosis data (Abstract), comprising constraining said data said with logistic function that provides a boundary for the data (pg 570, col 1, para 3) prior to fitting data to a least squares model (pg 569, col 1, para 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Chen to the invention of Baker to constrain the fitting of the absorption spectra data to the tissue absorption model by a logistic function that provides a boundary for a value of the water content, in order to resolve the problem of collinearity, as taught by Chen (pg 572, col 2, para 1), thus improving analysis of the relationship between variables.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Woo et al. (Analytical Chemistry (2001)) teaches a method of determining skin hydration level (Abstract), comprising perform a fitting of the absorption spectra data to a tissue absorption model (pg 4966, col 2, para 2).
Szakiel (Quality of selected cosmetics and household chemistry products (2016)) teaches a system to determine skin hydration level (Abstract), wherein the system comprises a memory and a processor (pg 5, para 1-2). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONNIE TSUN YING LAU whose telephone number is (571)272-7346.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TSE W CHEN can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L./               Examiner, Art Unit 3791                                                                                                                                                                                         
/David J. McCrosky/              Primary Examiner, Art Unit 3791